DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) document submitted on October 27, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
2. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



       Claims 1,13,22 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Mayer et al.  (US Pub. No.: US 2019/0205686 A1). 
	Regarding claim 1, Mayer et al. discloses an image shooting (Para 32; Fig. 1; ID authentication system 100) method, comprising:
       recognizing an image shooting target (Para 33-34; ID document)  corresponding to a preview photo in a preview interface (  Para 33-34; The user computing device 102 is configured to display an image preview window when a user 106 activates the camera on the computing device 102 to capture an image of an ID document 104. FIG. 2 depicts an example image preview window 202. For example, the image preview window 202 includes a preview image 204 of the ID document 104.) ; 

        acquiring object shooting requirement information for a shooting requirement of an object of the image shooting target when the image shooting target comprises the object that is associated with the shooting requirement (Para 33-35; reflections or shadows  from light reflections from the surface of the ID document to be reduced or eliminated) ; and shooting a photo of the object of the image shooting target based on the object shooting requirement information (  Para 35; Such reflections (or shadows) can be reduced or eliminated by manipulating the position of the ID document 104, the orientation of the ID document 104, or both relative to the camera. The user computing device 102 can be configured to artificially transform the actual real-time image of the ID document 104 obtained from the camera and present the transformed image as the preview image 204 in the image preview window. For example, the real-time image can 104 within the camera's FOV to redirect the reflections away from the camera's lens, thereby, reducing, shifting, or eliminating the apparent glare 210 in images of the ID document 104.).
	Regarding claim 2, Mayer et al. discloses the shooting method of claim 1, further comprising:
         entering a framing page for shooting the object (Para 33-37; preview image in an image preview window); and displaying, based on the object shooting requirement information, a reference graphic object for composition assistance while shooting the object on the framing page (Figs. 2-7; Para 33-38;  image capture guide 206 can be a graphic that is overlaid on top of the preview image 204 of the ID document 104 to aid the user 106 with aligning the ID document 104 in the camera's FOV. ) .
	Regarding claim 3, Mayer et al. discloses wherein the object associated with the shooting requirement comprises a credential (Para 33-35; ID document);
      and entering the framing page for shooting the object further comprises: 
entering the framing page corresponding to a credential photoprinting mode in response to receiving a confirmation operation for prompt information, wherein the prompt information is output to the preview interface when the image shooting target comprises the credential, or, automatically entering the framing page corresponding to the credential photoprinting mode from the preview interface ( Para 38; Para 43; the user computing device 102 can capture a still image when the orientation of the artificially transformed preview image of the document approximately matches the image capture guide 206. For example, the user computing device 102 can use edge 104 in the preview image approximately matches the orientation depicted by the image capture guide 206. The user computing device 102 automatically captures a still image when the ID document in the preview image 506 is aligned with the image capture guide 206;wherein the user’s manipulation of the position of the camera to alight ID document in the preview image with the image capture guide can be considered as a confirmation operation ) .
	Regarding claim 4, Mayer et al. discloses the shooting method of claim 2, further comprising: recognizing an object type of the object in the image shooting target; and acquiring object shooting requirement information corresponding to the object type, wherein different object types correspond to different object shooting requirement information (Para 51-52; The process 800 includes detecting lighting artifacts and/or document security feature(s) in images of the document (820).   The computing device 102 can detect the shape of the glare by detecting sharp differences in contrast between nearby pixels  The image transformation can  be applied to alter document and prompt the user to move the document in different manners to change reflected light based on the shape of the glare in order to reduce glare; since the glare has different shapes , the position of the ID document in the preview image can be changed accordingly in order for the user to manipulate the document to change the reflected light either reduce or increase glare .). 
	Regarding claim 7, Mayer et al. discloses a terminal  ( Para 32-33; user computing device 102 ) , comprising:

     recognize an image shooting target (Para 33-34; ID document ) corresponding to a preview photo in a preview interface (Para 33-34; The user computing device 102 is configured to display an image preview window when a user 106 activates the camera on the computing device 102 to capture an image of an ID document 104. FIG. 2 depicts an example image preview window 202. For example, the image preview window 202 includes a preview image 204 of the ID document 104); 
      acquire object shooting requirement information for a shooting requirement  (Para 33-35; reflections or shadows  from light reflections from the surface of the ID document to be reduced or eliminated ) of an object of the image shooting target when the image shooting target comprises the object that is associated with the shooting requirement; 
     and shoot a photo of the object of the image shooting target based on the object shooting requirement information (Para 35; Such reflections (or shadows) can be reduced or eliminated by manipulating the position of the ID document 104, the orientation of the ID document 104, or both relative to the camera. The user computing device 102 can be configured to artificially transform the actual real-time image of the ID document 104 obtained from the camera and present the transformed image as the preview image 204 in the image preview window. For example, the real-time image can be distorted by the artificial transformation in a way that prompts the user to manipulate the ID document 104 within the camera's FOV to redirect the reflections away from the 210 in images of the ID document 104). 
	Regarding claim 8, Mayer et al. discloses the terminal of claim 7, wherein the processor is further configured to: enter a framing page for shooting the object (Para 33-37; preview image in an image preview window); and display, based on the object shooting requirement information, a reference graphic object for composition assistance while shooting the object on the framing page ( Figs. 2-7; Para 33-38;  image capture guide 206 can be a graphic that is overlaid on top of the preview image 204 of the ID document 104 to aid the user 106 with aligning the ID document 104 in the camera's FOV.) .
	Regarding claim 9, Mayer et al. discloses The terminal of claim 8, wherein the object associated with the shooting requirement comprises a credential (Para 33-35; ID document); and the processor is further configured to: enter the framing page corresponding to a credential photoprinting mode in response to receiving a confirmation operation for prompt information, wherein the prompt information is output to the preview interface when the image shooting target comprises the credential, or, automatically enter the framing page corresponding to the credential photoprinting mode from the preview interface (Para 38; Para 43; the user computing device 102 can capture a still image when the orientation of the artificially transformed preview image of the document approximately matches the image capture guide 206. For example, the user computing device 102 can use edge detection techniques to determine when the outline of the ID document 104 in the preview image approximately matches the orientation depicted by the image capture guide 206. The user computing 102 automatically captures a still image when the ID document in the preview image 506 is aligned with the image capture guide 206;wherein the user’s manipulation of the position of the camera to alight ID document in the preview image with the image capture guide can be considered as a confirmation operation).
	Regarding claim 10, Mayer et al. discloses the terminal of claim 8, wherein the processor is further configured to:  recognizing an object type of the object in the image shooting target; and acquiring object shooting requirement information corresponding to the object type, wherein different object types correspond to different object shooting requirement information (Para 51-52; The process 800 includes detecting lighting artifacts and/or document security feature(s) in images of the document (820).   The computing device 102 can detect the shape of the glare by detecting sharp differences in contrast between nearby pixels  The image transformation can  be applied to alter document and prompt the user to move the document in different manners to change reflected light based on the shape of the glare in order to reduce glare; since the glare has different shapes , the position of the ID document in the preview image can be changed accordingly in order for the user to manipulate the document to change the reflected light either reduce or increase glare .). 
	Regarding claims 13-16, the subject matter disclosed in claims 13-16 is similar to the subject matter disclosed in claims 7-10 respectively; therefore claims 13-16 are rejected for the same reasons as set forth in claims 7-10. 
	
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 11, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al.  (US Pub. No.: US 2019/0205686 A1), in view of Pashintsev et al. (US Patent. No.: US 9,578,195B1).
	Regarding claim 5, Mayer et al. discloses  wherein the object shooting requirement information indicates that the object has a page to be shot (Para 33-34; ID document), and displaying, based on the object shooting requirement information, the reference graphic object for composition assistance while shooting the object on the framing page comprises: displaying, based on the object shooting requirement information, reference graphic objects, corresponding to the page to be shot of the object, for composition assistance while shooting on framing page (Figs. 2-7; Para 33-38;  image capture guide 206 can be a graphic that is overlaid on top of the preview 
	However, Mayer et al.   does not disclose the document can have N different pages to be shot, and N is a positive integer that is greater than or equal to 2.
         Pashintsev et al. discloses disclose the document can have N different pages to be shot, and N is a positive integer that is greater than or equal to 2 (Fig. 3A, 3B; Col 6, lines 50-65; smartphone 110 with the camera 120 capture still images of stack pages. Page indicator displays the total number of pages in the image data corresponding to the stack (three pages) may be entered by the user).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include multiple pages of a document as disclosed in Pashintsev et al. for the photographer or user to capture images and align documents with the guide as disclosed in Mayer et al. in order to capture images of whole ID document and provide electronic ID authentication for the complete document. 
       Regarding claim 11 , Mayer et al. discloses  wherein the object shooting requirement information indicates that the object has a page to be shot (Para 33-34; ID document), and  the processor is further configured to: display, based on  object shooting requirement information, reference graphic object corresponding to the page to be shot of the object, for composition assistance while shooting on framing page (Figs. 2-7; Para 33-38;  image capture guide 206 can be a graphic that is overlaid on top of the preview image 204 of the ID document 104 to aid the user 106 with aligning the ID document 104 in the camera's FOV.     ) .

         Pashintsev et al. discloses disclose the document can have N different pages to be shot, and N is a positive integer that is greater than or equal to 2 (Fig. 3A, 3B; Col 6, lines 50-65; smartphone 110 with the camera 120 capture still images of stack pages. Page indicator displays the total number of pages in the image data corresponding to the stack (three pages) may be entered by the user).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include multiple pages of a document as disclosed in Pashintsev et al. for the photographer or user to capture images and align documents with the guide as disclosed in Mayer et al. in order to capture images of whole ID document and provide electronic ID authentication for the complete document. 
         Pashintsev et al. discloses disclose the document can have N different pages to be shot, and N is a positive integer that is greater than or equal to 2 (Fig. 3A, 3B; Col 6, lines 50-65; smartphone 110 with the camera 120 capture still images of stack pages. Page indicator displays the total number of pages in the image data corresponding to the stack (three pages) may be entered by the user).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include multiple pages of a document as disclosed in Pashintsev et al. for the photographer or user to capture images and align documents with the guide as disclosed in Mayer et al. in order to capture images of whole ID document and provide electronic ID authentication for the complete document. 

. 

Claims 6, 12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al.  (US Pub. No.: US 2019/0205686 A1), in view of Emmett et al. (US Pub No.: US 2016/0182805 A1).
	Regarding claim 6, Mayer et  al. does not disclose the shooting method of claim 1, further comprising: correcting the photo of the object to obtain a corrected photo of a first size; and adding the corrected photo of the first size into a page view of a predetermined size to generate a target picture, wherein a size of an image, obtained by photoprinting the corrected photo of the first size, of the object is in a predetermined ratio to an actual size of the object.
	Emmett et al. discloses the shooting method of claim 1, further comprising: correcting the photo of the object to obtain a corrected photo of a first size; and adding the corrected photo of the first size into a page view of a predetermined size to generate a target picture, wherein a size of an image, obtained by photoprinting the corrected photo of the first size, of the object is in a predetermined ratio to an actual size of the object (  Para 22,29-38;  Claim 10; geometric correction and aspect ratio adjustment ; the calibration input comprises an image of a calibration document captured by the image capturing sensor of the electronic device and an aspect ratio of the calibration document; using the calibration input to establish a setting comprises determining, based on the aspect ratio and one or more characteristics of the image of 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to perform geometric correction of the image of the object based on aspect ratio obtained from image calibration to provide a final image as disclosed in Emmett et al. for the device disclosed in Mayer et  al in order to provide image with better quality and  less distortion to make it easier for documents authentication process. 
	Regarding claim 12, , Mayer et  al. does not disclose correct the photo of the object to obtain a corrected photo of a first size; and add the corrected photo of the first size into a page view of a predetermined size to generate a target picture, wherein a size of an image, obtained by photoprinting the corrected photo of the first size, of the object is in a predetermined ratio to an actual size of the object.

Emmett et al. discloses the shooting method of claim 1, further comprising: correcting the photo of the object to obtain a corrected photo of a first size; and adding the corrected photo of the first size into a page view of a predetermined size to generate a target picture, wherein a size of an image, obtained by photoprinting the corrected photo of the first size, of the object is in a predetermined ratio to an actual size of the object (  Para 22,29-38;  Claim 10; geometric correction and aspect ratio adjustment ; the calibration input comprises an image of a calibration document captured by the image capturing sensor of the electronic device and an aspect ratio of the calibration 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to perform geometric correction of the image of the object based on aspect ratio obtained from image calibration to provide a final image as disclosed in Emmett et al. for the device disclosed in Mayer et  al in order to provide image with better quality and  less distortion to make it easier for documents authentication process. 
Regarding claim 18, the subject matter disclosed in claim 18 is similar to the subject matter disclosed in claim 12; therefore claim 18 is rejected for the same reasons as set forth in claim 12. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/XI WANG/           Primary Examiner, Art Unit 2696